DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued
examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the
finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's
submission filed on 11/22/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 13-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirenko (U.S. Patent No. 20160206216A1) in view of Kazuma (WO2018047795A1, references made to equivalent U.S. Patent No. 20190266872A1) and Mestha (U.S. Patent No. 20180186234 A1).
Regarding claim 1, Kirenko teaches a method of automatically monitoring a position and vital signs of a subject supported by a patient support apparatus ([0016]: Device and method for detecting vital signs of a subject; [0066]: the proposed device and method can be used for continuous unobtrusive monitoring of PPG related vital signs), the method comprising receiving, by a processing device of a monitoring device, long wave infrared (LWIR) image data from a first imaging component of the monitoring device and near infrared (NIR) image data from a second imaging component of the monitoring device ([0049]: The thermal sensor 10 may be a longwave infrared camera for acquiring longwave images; [0051]: a photosensor, such as a CMOS or CCD sensor, which may also operate in a specific spectral range (visible, nIR); [0052]: the thermal sensor 10 and the light sensor 12 are preferably integrated into a common device, preferably such that they have substantially the same optical path; [0068]: In so far as embodiments of the disclosure have been described as being implemented, at least in part, by software-controlled data processing devices), determining, by the processing device, a facial temperature of the subject from the LWIR image data ([0050]: The light sensor 12 can be a part of a thermal sensor 10 or a separate device/unit. In an application of the device for obtaining vital signs of the patient 2, the skin area 4 is preferably an area of the face, such as the cheeks or the forehead, but may also be another area of the body with visible skin surface, such as the hands or the arms), and determining, by the processing device, a heart rate of the subject from the NIR image data ([0005]: Photoplethysmography (PPG) is an optical measurement technique that evaluates a time-variant change of light reflectance or transmission of an area or volume of interest. PPG is based on the principle that blood absorbs light more than surrounding tissue, so variations in blood volume with every heart beat affect transmission or reflectance correspondingly. Besides information about the heart rate, a PPG waveform can comprise information attributable to further physiological phenomena such as the respiration. By evaluating the transmittance and/or reflectivity at different wavelengths (typically red and infrared), the blood oxygen saturation can be determined; [0063]: PPG signals are derived, which are used for deriving vital signs of the person, such as heartbeat, SpO2, etc.), and ([0039]: Respiratory information, e.g. the respiration rate, may also be obtained from movements of the skin, e.g. the chest wall or the belly area caused by respiration).
Kirenko fails to teach determining boundaries of the patient support apparatus, constructing virtual boundaries that correspond to the boundaries of the patient support apparatus, determining a location of the subject with respect to the one or more virtual boundaries and determining, by the processing device, a respiration rate of the subject from the LWIR image data. 
However, in the same field of endeavor, Kazuma teaches “a method for setting bed area” ([0164]), depicts how a virtual boundary may be constructed (fig. 19), and further depicts how activities of the subject can be detected within said virtual boundaries (figs. 2, 20, 21).
Kirenko and Kazuma are considered analogous because both discuss systems for monitoring a patient. Kirenko and Kazuma utilize the same technology (an infrared camera) to perform two separate tasks (Kirenko teaches monitorization of vital signs while Kazuma teaches construction of boundaries) that are both within the same field of endeavor (non-contact patient monitorization). Therefore, it would be obvious to one of ordinary skill in the art to combine the teachings of Kirenko for monitorization of vital signs with the method for setting a bed area disclosed in Kazuma in order to construct virtual boundaries corresponding to a patient support apparatus and further use these boundaries to determine the location of a subject.
Kirenko in view of Kazuma fails to teach determining, by the processing device, a respiration rate of the subject from the LWIR image data.
However, Mestha teaches determining, by the processing device, a respiration rate of the subject from the LWIR image data ([0014] a thermal camera may of any type, including but not limited to a midwave infrared (MWIR) or a longwave infrared (LWIR) camera which is capable of collecting emitted waves; [0024] As both reflective and IR images contain information above and below the skin surface, based on the feature extraction one or more processors use a 3P model to obtain operator health parameters such as heart rate, respiration rate)
Kirenko and Mestha are considered analogous because both disclose non-contact methods of monitoring physiological parameters of a user. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to combine an LWIR sensor such as the one described in Mestha with the above teachings from Kirenko and Kazuma in order to permit measurement of human vital signs including respiration remotely.
Regarding claim 2, Kirenko teaches  transmitting, by the processing device, at least one of the following to a user device: the LWIR image data, the NIR image data, data corresponding to the one or more virtual boundaries, data corresponding to the location of the subject, data corresponding to the facial temperature of the subject, data corresponding to the heart rate of the subject, and data corresponding to the respiration rate of the subject ([0070]: the execution of this computer readable or usable program code causes the computer to transmit another computer readable or usable program code over a communications link. This communications link may use a medium that is, for example, without limitation, physical or wireless).
Regarding claim 3, Kirenko teaches directing, by the processing device, one or more light emitting components to emit NIR light towards the subject (Fig. 1; [0048]: The system 1 further comprises a light sensor 12 for acquiring light sensor data of the scene; [0030] program code means for causing a computer to carry out the steps of the method as disclosed herein when said computer program is carried out by the computer as well as a non-transitory computer-readable recording medium that stores therein a computer program product, which, when executed by a computer, causes the method disclosed herein to be performed).
Regarding claim 7, Kirenko teaches determining the respiration rate of the subject comprises utilizing an object detection algorithm to identify a subject chest cavity, and monitoring a chest expansion and contraction movement over a period of time ([0039]: Respiratory information, e.g. the respiration rate, may also be obtained from movements of the skin, e.g. the chest wall or the belly area caused by respiration).
Kirenko fails to teach from the LWIR image data.
However, Mestha teaches from the LWIR image data ([0014] a thermal camera may of any type, including but not limited to a midwave infrared (MWIR) or a longwave infrared (LWIR) camera which is capable of collecting emitted waves; [0024] As both reflective and IR images contain information above and below the skin surface, based on the feature extraction one or more processors use a 3P model to obtain operator health parameters such as heart rate, respiration rate).
Kirenko and Mestha are considered analogous because both disclose non-contact methods of monitoring physiological parameters of a user. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to combine an LWIR sensor such as the one described in Mestha with the above teachings from Kirenko and Kazuma in order to permit measurement of human vital signs including respiration remotely.
Regarding claim 8, Kirenko teaches a monitoring device for monitoring a position and vital signs of a subject supported by a patient support apparatus ([0016]: Device and method for detecting vital signs of a subject; [0066]: the proposed device and method can be used for continuous unobtrusive monitoring of PPG related vital signs), a first imaging component that obtains long wave infrared (LWIR) image data of the subject ([0032]: The present invention makes use of thermal camera technology, in particular in long-wave infrared camera technology), a second imaging component that obtains near infrared (NIR) image data of the subject and the patient support apparatus ([0051]: a photosensor, such as a CMOS or CCD sensor, which may also operate in a specific spectral range (visible, nIR)), 
a processing device ([0030] program code means for causing a computer to carry out the steps of the method as disclosed herein when said computer program is carried out by the computer as well as a non-transitory computer-readable recording medium that stores therein a computer program product, which, when executed by a computer, causes the method disclosed herein to be performed); and a non-transitory, processor-readable storage medium comprising one or more programming instructions thereon that, when executed, cause the processing device ([0068]: In so far as embodiments of the disclosure have been described as being implemented, at least in part, by software-controlled data processing devices), to receive LWIR image data from the first imaging component and NIR image data from the second imaging component ([0052]: the thermal sensor 10 and the light sensor 12 are preferably integrated into a common device, preferably such that they have substantially the same optical path); determine a facial temperature of the subject from the LWIR image data ([0050]: The light sensor 12 can be a part of a thermal sensor 10 or a separate device/unit. In an application of the device for obtaining vital signs of the patient 2, the skin area 4 is preferably an area of the face, such as the cheeks or the forehead, but may also be another area of the body with visible skin surface, such as the hands or the arms), and determining, by the processing device, a heart rate of the subject from the NIR image data ([0005]: Photoplethysmography (PPG) is an optical measurement technique that evaluates a time-variant change of light reflectance or transmission of an area or volume of interest. PPG is based on the principle that blood absorbs light more than surrounding tissue, so variations in blood volume with every heart beat affect transmission or reflectance correspondingly. Besides information about the heart rate, a PPG waveform can comprise information attributable to further physiological phenomena such as the respiration. By evaluating the transmittance and/or reflectivity at different wavelengths (typically red and infrared), the blood oxygen saturation can be determined; [0063]: PPG signals are derived, which are used for deriving vital signs of the person, such as heartbeat, SpO2, etc.)
Kirenko fails to teach determining boundaries of the patient support apparatus, constructing virtual boundaries that correspond to the boundaries of the patient support apparatus, determining a location of the subject with respect to the one or more virtual boundaries and determining, by the processing device, a respiration rate of the subject from the LWIR image data. 
However, in the same field of endeavor, Kazuma teaches “a method for setting bed area” ([0164]), depicts how a virtual boundary may be constructed (fig. 19), and further depicts how activities of the subject can be detected within said virtual boundaries (figs. 2, 20, 21).
Kirenko and Kazuma are considered analogous because both discuss systems for monitoring a patient. Kirenko and Kazuma utilize the same technology (an infrared camera) to perform two separate tasks (Kirenko teaches monitorization of vital signs while Kazuma teaches construction of boundaries) that are both within the same field of endeavor (non-contact patient monitorization). Therefore, it would be obvious to one of ordinary skill in the art to combine the teachings of Kirenko for monitorization of vital signs with the method for setting a bed area disclosed in Kazuma in order to construct virtual boundaries corresponding to a patient support apparatus and further use these boundaries to determine the location of a subject.
Kirenko in view of Kazuma fails to teach determining, by the processing device, a respiration rate of the subject from the LWIR image data.
However, Mestha teaches determining, by the processing device, a respiration rate of the subject from the LWIR image data ([0014] a thermal camera may of any type, including but not limited to a midwave infrared (MWIR) or a longwave infrared (LWIR) camera which is capable of collecting emitted waves; [0024] As both reflective and IR images contain information above and below the skin surface, based on the feature extraction one or more processors use a 3P model to obtain operator health parameters such as heart rate, respiration rate)
Kirenko and Mestha are considered analogous because both disclose non-contact methods of monitoring physiological parameters of a user. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to combine an LWIR sensor such as the one described in Mestha with the above teachings from Kirenko and Kazuma in order to permit measurement of human vital signs including respiration remotely.
Regarding claim 9, Kirenko teaches network interface hardware that communicatively couples the monitoring device to a network ([0072]: Different communications adapters may also be coupled to the system to enable the data processing system to become coupled to other data processing systems, remote printers, or storage devices through intervening private or public networks).
Regarding claim 10, Kirenko teaches wherein the non-transitory, processor-readable storage medium further includes one or more programming instructions that, when executed, cause the processing device to transmit at least one of the following via the network interface hardware to a user device: the LWIR image data, the NIR image data, data corresponding to the one or more virtual boundaries, data corresponding to the location of the subject, data corresponding to the facial temperature of the subject, data corresponding to the heart rate of the subject, and data corresponding to the respiration rate of the subject ([0070]: the execution of this computer readable or usable program code causes the computer to transmit another computer readable or usable program code over a communications link. This communications link may use a medium that is, for example, without limitation, physical or wireless).
Regarding claim 13, Kirenko teaches a system for monitoring a position and vital signs of a subject supported by a patient support apparatus, the system comprising a monitoring device ([0016]: It is an object of the present invention to provide a device and a corresponding method as well as a system which allow a reliable, accurate and fast detection of skin, in particular for use in a device and method for detecting vital signs of a subject), a first imaging component that obtains long wave infrared (LWIR) image data of the subject ([0032]: the present invention makes use of thermal camera technology, in particular in long-wave infrared camera technology), a second imaging component that obtains near infrared (NIR) image data of the subject and the patient support apparatus ([0051]: a photosensor, such as a CMOS or CCD sensor, which may also operate in a specific spectral range (visible, nIR)), the monitoring device is programmed to: receive LWIR image data from the first imaging component and NIR image data from the second imaging component ([0052]: the thermal sensor 10 and the light sensor 12 are preferably integrated into a common device, preferably such that they have substantially the same optical path), determine a facial temperature of the subject from the LWIR image data ([0050]: the light sensor 12 can be a part of a thermal sensor 10 or a separate device/unit. In an application of the device for obtaining vital signs of the patient 2, the skin area 4 is preferably an area of the face, such as the cheeks or the forehead, but may also be another area of the body with visible skin surface, such as the hands or the arms), and determining, by the processing device, a heart rate of the subject from the NIR image data ([0005]: Photoplethysmography (PPG) is an optical measurement technique that evaluates a time-variant change of light reflectance or transmission of an area or volume of interest. PPG is based on the principle that blood absorbs light more than surrounding tissue, so variations in blood volume with every heart beat affect transmission or reflectance correspondingly. Besides information about the heart rate, a PPG waveform can comprise information attributable to further physiological phenomena such as the respiration. By evaluating the transmittance and/or reflectivity at different wavelengths (typically red and infrared), the blood oxygen saturation can be determined; [0063]: PPG signals are derived, which are used for deriving vital signs of the person, such as heartbeat, SpO2, etc.).
Kirenko fails to teach determining boundaries of the patient support apparatus, constructing virtual boundaries that correspond to the boundaries of the patient support apparatus, determining a location of the subject with respect to the one or more virtual boundaries and determining, by the processing device, a respiration rate of the subject from the LWIR image data. 
However, in the same field of endeavor, Kazuma teaches “a method for setting bed area” ([0164]), depicts how a virtual boundary may be constructed (fig. 19), and further depicts how activities of the subject can be detected within said virtual boundaries (figs. 2, 20, 21).
Kirenko and Kazuma are considered analogous because both discuss systems for monitoring a patient. Kirenko and Kazuma utilize the same technology (an infrared camera) to perform two separate tasks (Kirenko teaches monitorization of vital signs while Kazuma teaches construction of boundaries) that are both within the same field of endeavor (non-contact patient monitorization). Therefore, it would be obvious to one of ordinary skill in the art to combine the teachings of Kirenko for monitorization of vital signs with the method for setting a bed area disclosed in Kazuma in order to construct virtual boundaries corresponding to a patient support apparatus and further use these boundaries to determine the location of a subject.
Kirenko in view of Kazuma fails to teach determining, by the processing device, a respiration rate of the subject from the LWIR image data.
However, Mestha teaches determining, by the processing device, a respiration rate of the subject from the LWIR image data ([0014] a thermal camera may of any type, including but not limited to a midwave infrared (MWIR) or a longwave infrared (LWIR) camera which is capable of collecting emitted waves; [0024] As both reflective and IR images contain information above and below the skin surface, based on the feature extraction one or more processors use a 3P model to obtain operator health parameters such as heart rate, respiration rate)
Kirenko and Mestha are considered analogous because both disclose non-contact methods of monitoring physiological parameters of a user. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to combine an LWIR sensor such as the one described in Mestha with the above teachings from Kirenko and Kazuma in order to permit measurement of human vital signs including respiration remotely.
Regarding claim 14, Kirenko teaches a user device communicatively coupled to the monitoring device, the user device comprising a display that displays at least one of: the LWIR image data; the NIR image data; the one or more virtual boundaries; the location of the subject with respect to the one or more virtual boundaries; the facial temperature of the subject; the respiration rate of the subject; and the heart rate of the subject ([0054]: device 14 may further comprise a controller for controlling the other elements of the system 1 and a user interface, such as a keyboard and/or a display, for entering commands for controlling the device 1 and/or outputting generated information, such as obtained vital signs. Still further, the device 14 preferably comprises a vital signs detector 18 for detecting vital signs of a subject within the scene based on image information from detected skin areas within the sequence of images acquired by the light sensor 12).
Regarding claim 15, Kirenko teaches wherein the user device is remotely located from the monitoring device ([0042]: the invention is preferably used in the context of vital signs acquisition by use of the remote PPG technology).
Regarding claim 16, Kirenko teaches  wherein the monitoring device further comprises one or more light emitting components that emit NIR light ([0051]: a photosensor, such as a CMOS or CCD sensor, which may also operate in a specific spectral range (visible, nIR)).
Regarding claim 17, Kirenko teaches wherein the monitoring device is further programmed to direct the one or more light emitting components to emit the NIR light towards the subject (Fig. 1; [0048]: the system 1 further comprises a light sensor 12 for acquiring light sensor data of the scene).
Claims  4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kirenko in view of Kazuma as applied to claims 1, 8, and 13 above, and further in view of Adams (U.S. Patent No. 9901306B2).
Regarding claim 4, Kirenko teaches all the claim limitations as noted above except for wherein determining the heart rate of the subject comprises determining, from the NIR image data, an amount of the NIR light emitted by the one or more light emitting components that is absorbed by oxygenated blood present in capillaries of a face of the subject over a period of time, wherein the amount of NIR light that is absorbed cycles between a maximum amount absorbed and a minimum amount absorbed, and wherein a heartbeat corresponds to each cycle. 
However, Adams teaches “the wavelengths used for measuring input signals for PPG can span wavelengths from blue to infrared. In classic applications, LEDs of two colors—often 660 nm and 940 nm—are used for measuring blood oxygen saturation. These devices are in large volume production and are readily available. In yet another application, a simple single-color LED—say at 940 nm, may be used to measure heart rate by measuring the periodic variation in a return signal. In some cases, a green LED is used to pick up variation in absorption caused by blood flow on the wrist” (Col. 15, line 37). 
Kirenko and Adams are considered analogous because both discuss detection of a subject’s heart rate. While Kirenko discloses use of a photosensor that can operate in a specific range (such as NIR) for this measurement, the exact process of doing so is not disclosed. It would be obvious to one of ordinary skill in the art to combine the process taught in Adams with the disclosure of Kirenko to use NIR light in order to determine the heart rate of a subject.
Regarding claim 11, Kirenko teaches one or more light emitting components that emit NIR light ([0051]: a photosensor, such as a CMOS or CCD sensor, which may also operate in a specific spectral range (visible, nIR)), and wherein the non-transitory, processor-readable storage medium further includes one or more programming instructions that, when executed, cause the processing device to direct the one or more light emitting components to emit the NIR light towards the subject (Fig. 1; [0048]: the system 1 further comprises a light sensor 12 for acquiring light sensor data of the scene).
Kirenko fails to teach the one or more programming instructions that, when executed, cause the processing device to determine the heart rate of the subject further cause the processing device to determine, from the NIR image data, an amount of the NIR light emitted by the one or more light emitting components that is absorbed by oxygenated blood present in capillaries of a face of the subject over a period of time, wherein the amount of NIR light that is absorbed cycles between a maximum amount absorbed and a minimum amount absorbed, and wherein a heartbeat corresponds to each cycle. However, Adams teaches “the wavelengths used for measuring input signals for PPG can span wavelengths from blue to infrared. In classic applications, LEDs of two colors—often 660 nm and 940 nm—are used for measuring blood oxygen saturation. These devices are in large volume production and are readily available. In yet another application, a simple single-color LED—say at 940 nm, may be used to measure heart rate by measuring the periodic variation in a return signal. In some cases, a green LED is used to pick up variation in absorption caused by blood flow on the wrist” (Col. 15, line 37). 
Kirenko and Adams are considered analogous because both discuss detection of a subject’s heart rate. While Kirenko discloses use of a photosensor that can operate in a specific range (such as NIR) for this measurement, the exact process of doing so is not disclosed. It would be obvious to one of ordinary skill in the art to combine the process taught in Adams with the disclosure of Kirenko to use NIR light in order to determine the heart rate of a subject.
Regarding claim 18, Kirenko fails to teach wherein the monitoring device is further programmed to determine, from the NIR image data, an amount of the NIR light emitted by the one or more light emitting components that is absorbed by oxygenated blood present in capillaries of a face of the subject over a period of time, wherein the amount of NIR light that is absorbed cycles between a maximum amount absorbed and a minimum amount absorbed, and wherein a heartbeat corresponds to each cycle. However, Adams teaches “the wavelengths used for measuring input signals for PPG can span wavelengths from blue to infrared. In classic applications, LEDs of two colors—often 660 nm and 940 nm—are used for measuring blood oxygen saturation. These devices are in large volume production and are readily available. In yet another application, a simple single-color LED—say at 940 nm, may be used to measure heart rate by measuring the periodic variation in a return signal. In some cases, a green LED is used to pick up variation in absorption caused by blood flow on the wrist” (Col. 15, line 37). 
Kirenko and Adams are considered analogous because both discuss detection of a subject’s heart rate. While Kirenko discloses use of a photosensor that can operate in a specific range (such as NIR) for this measurement, the exact process of doing so is not disclosed. It would be obvious to one of ordinary skill in the art to combine the process taught in Adams with the disclosure of Kirenko to use NIR light in order to determine the heart rate of a subject.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kirenko in view of Kazuma as applied to claim 1  above, and further in view of Han (U.S. Patent No. 20180121762A1).
Regarding claim 5, Kirenko fails to teach wherein determining the one or more boundaries of the patient support apparatus from the NIR image data comprises utilizing an object recognition algorithm to determine the patient support apparatus from the NIR image data based on a shape and a size of the patient support apparatus and determine one or more edges of the patient support apparatus. 
However, Han discloses “automated image segmentation and neural network processing of the images to detect and identify objects within the image” ([0020]).
Kirenko and Han are considered analogous because Kirenko discloses a method of recognizing the edges of an object while Han teaches a method of object recognition through machine learning. Kirenko does not disclose the specific algorithm that is used to recognize the edges of the specified object so it would be obvious to one of ordinary skill in the art to combine the teachings of Kirenko with the object recognition algorithm disclosed in Han in order to determine the boundaries of the patient support apparatus. 
Regarding claim 6, Kirenko fails to teach wherein determining the location of the subject with respect to the one or more virtual boundaries comprises utilizing one or more of a facial recognition algorithm and an object recognition algorithm to determine a subject head position from at least one of the LWIR image data and the NIR image data, establishing a point that corresponds to the subject head position, and tracking movement of the point as the subject head position changes. 
However, Han discloses “automated image segmentation and neural network processing of the images to detect and identify objects within the image” ([0020]).
Kirenko and Han are considered analogous because Kirenko discloses a method of recognizing the edges of an object while Han teaches a method of object recognition through machine learning. Kirenko does not disclose the specific algorithm that is used to recognize the edges of the specified object so it would be obvious to one of ordinary skill in the art to combine the teachings of Kirenko with the object recognition algorithm disclosed in Han in order to determine the location of the subject. 
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kirenko in view of Kazuma as applied to claims 8 and 13 above, and further in view of Kirenko (U.S. Patent No. 20160120482A1).
Regarding claims 12 and 19, Kirenko in U.S. Patent No. 20160206216A1 fails to teach the first imaging component comprises a first optical axis; the second imaging component comprises a second optical axis; the first imaging component is oriented such that the first optical axis forms a first angle relative to a surface of the patient support apparatus; the second imaging component is oriented such that the second optical axis forms a second angle relative to the surface of the patient support apparatus; and the first angle is different from the second angle. However, by inspecting figure 1 in U.S. Patent No. 20160120482A1, it is clear that two optical axes are formed. 

    PNG
    media_image1.png
    311
    432
    media_image1.png
    Greyscale

The two Kirenko applications are considered to be analogous because they both disclose devices and systems intended for use in photoplethysmography. It would be obvious to one of ordinary skill in the art to combine the teachings of U.S. Patent No. 20160206216A1 with the camera angles in U.S. Patent No. 20160120482A1 in order to form two distinct optical axes with angles different from each other. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kirenko in view of Kazuma as applied to claim 13 above, and further in view of Szuba (U.S. Patent No. 7035432B2).
Regarding claim 20, Kirenko fails to teach wherein the monitoring device is coupled to a ceiling of a space. However, Szuba teaches “the camera 16 is preferably mounted to a wall 18”.
Kirenko and Szuba are considered to be analogous because both describe monitorization systems. While Kirenko does not specify a location for the camera involved, the camera in Szuba is mounted to a wall which in turn is coupled to a ceiling so by extension the camera taught in Szuba is coupled to the ceiling. It would be obvious to one of ordinary skill in the art to combine the teachings in Kirenko with the camera placement in Szuba in order to couple the monitoring device to a ceiling of space. 
Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive.
Applicant argues that there is insufficient motivation to combine the teachings from Kirenko and Kazuma. The office respectfully disagrees. Kirenko and Kazuma are both systems in the same field of endeavor of patient monitorization. Furthermore, both Kirenko and Kazuma use the same technological feature to perform their respective functions, an infrared camera. Kirenko and Kazuma differ in the functions that they perform. While Kirenko’s invention monitors the vital signs of a patient, Kazuma’s invention determines boundaries to monitor the location of a patient. Given the shared field of endeavor as well as technological features, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to combine features of the two inventions disclosed in Kirenko and Kazuma to perform both functions.
Applicant’s arguments, see page 2 paragraph 1, filed 11/22/2022, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the reference denoted Mestha.
Applicant further argues that the teachings of newly cited reference Mestha are insufficient to overcome the deficiencies of Kirenko in view of Kazuma specifically for the limitation “determining, by the processing device, a respiration rate of the subject from the LWIR image data”. Applicant argues that the LWIR sensor senses “thermal data” and does not disclose that the thermal data can be used to determine a respiration rate. However, in paragraph [0024], Mestha states “As both reflective and IR images contain information above and below the skin surface, based on the feature extraction one or more processors use a 3P model to obtain operator health parameters such as heart rate, respiration rate”. Given that Mestha states that both reflective and IR images contain information sufficient to determine parameters such as respiration rate, either one of them could be used interchangeably for this function or in conjunction with one another. Furthermore, given that Mestha teaches that the thermal camera used to generate IR images (which contain information above and below the skin surface that is used to measure a respiration rate) can be an LWIR camera, the office concludes that Mestha sufficiently teaches the limitation of determining a respiration rate from LWIR image data. For the aforementioned reasons, independent claims 1, 8, and 13 are rejected. Furthermore, for at least the aforementioned reasons, the remaining claims are rejected by virtue of dependency to the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793